ANNIE REBECCA ELLIOTT
                                                               DISTRICT CLERK

                                                   MAILING                                  PHYSICAL
                                               301 Jackson Street             1422 Eugene Heimann Circle, Room 10142
                                            Richmond, Texas 77469                    Richmond, Texas 77469
                                           Telephone: (281) 341-4502                                FILED IN
                                                                                        Fax: 281-341-4519
                                                                                       1st COURT OF APPEALS
                                                           http://www.fortbendcountygov.com
                                                                                            HOUSTON, TEXAS
                                                                  quick link – District Clerk
 
February 10, 2015                                                                      2/10/2015 1:36:38 PM
                                                                                       CHRISTOPHER A. PRINE
                                                                                                   Clerk
To: The Clerk of the Court of Appeals for the First Court of Appeals Supreme Judicial District (Civil Appeal)
Trial Court No:  14-DCV-211809                                From the 387th Judicial District Court Fort Bend County,
Texas
Judge Presiding: Brenda G Mullinix                            Court Reporter: Lauren Rainer

Appellant(s):                                                          Appellee(s):
                                                             VS
Charles Mandeville                                                     Deborah Michelle Crowley

Attorney for Appellant(s)                                          Attorney For Appellee(s)
Charles Mandeville                                                 Vicki L Pinak
Pro - Se                                                           SBN: 16011357
1323 Sunset Lane                                                   The Pinak Law Firm Pllc
Guymon Ok 73942                                                    12946 S Dairy Ashford Rd Suite 400
                                                                   Sugar Land TX 77478
Telephone:                                                         Telephone: 281-240-2355
Facsimile:                                                         Facsimile: 281-240-2354
E-mail:                                                            E-mail: pinak@texadr.com
Attorney for:    Charles Mandeville, Appellant                     Attorney for: Deborah Michelle Crowley, Appellee




Date of Judgment/ Appealable Order: 11/12/2014                  Nature of Action: Divorce - With Children
Disposition of Case: Disposed                                   Jury Trial: Yes
Motion for New Trial filed on: 12/24/2014
Notice of Appeal Filed On: February 10, 2015

                     th
Signed on this the 10 day of February, 2015.
                                                                     ANNIE REBECCA ELLIOTT
                                                                     FORT BEND COUNTY DISTRICT CLERK
                                                                     301 JACKSON, RICHMOND, TEXAS 77469

                                                                     By:     /s/ Petra Lozano
                                                                             Deputy District Clerk Petra Lozano
                                                                             Telephone: 281-341-4502

Electronically Filed with the First Court of Appeals
cc:       Charles Mandeville, Pro-Se
          Vicki L Pinak, Attorney at Law
          Lauren Rainer, Court Reporter